                                                                  JS-6



            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA


CASH CASE,
      Plaintiff,                   CV 18-8468 DSF (ASx)

               v.                  JUDGMENT

SOCIAL SECURITY
DEPARTMENT,
       Defendant.



   The Court having granted a motion to dismiss under Rule
12(b)(1) and Rule 12(b)(6), and Plaintiff having failed to amend his
state court form pleading to comport to federal requirements,

  IT IS ORDERED AND ADJUDGED that Plaintiff takes
nothing and that the action be dismissed without prejudice.



Date: February 6, 2019             ___________________________
                                   ___________________________
                                   D l S
                                   Dale S. Fi  h
                                           Fischer
                                   United States District Judge
